Order filed January 24, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01002-CV
                                     ____________

                            CHRISTINE E. REULE, Appellant

                                             V.

                             RLZ INVESTMENTS, Appellee



                    On Appeal from County Civil Court at Law No. 4
                                 Harris County, Texas
                           Trial Court Cause No. 1001350


                                        ORDER
         The notice of appeal in this case was filed November 16, 2011. To date, the filing
fee of $175.00 has not been paid. On December 9, 2011, a partial clerk's record was
filed. The record reflects that appellant's request to proceed as a pauper on appeal was
denied by the trial court on November 29, 2011. Therefore, the court issues the following
order.
         Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before February 8, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                           PER CURIAM